DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “rout” in line 12, which appears to be “route”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the the second time is shorter than the first time”. It appears that there is no support for second time is shorter than the first time corresponding to different routes. Figures 4a-b show routes with different lengths but different lengths do not imply different times. In addition, claim 1 recites “first shift route from a first pixel to a second pixel” and “second shift route from the first pixel to the second pixel”. Figures 4a-b show that at least one of the starting or ending point of the routes is different. Thus, there is not support for second shift route from the first pixel to the second pixel. Claim 10 recites similar limitations. Other claims are rejected due to their dependencies. Furthermore, there is no support for the third time different from the first time or the second time as mentioned in claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bai U.S. Patent Publication No. 2008/0111886 (hereinafter Bai).
Consider claim 1, Bai teaches a method of displaying an image in a display device (Figure 2, display 110), the method comprising: determining a degree of deterioration of pixels included in a display unit based on image data of a current frame image ([0054] pixels are set to move by one pixel when displaying a general image, and thus the pixels shift by one pixel. However, from the time when the image is determined to be a still image, the pixel shift amount may be set to two or three pixels so that the pixels shift by two or three pixels as shown in figure 3. [0006], if the still image is displayed for a prolonged period, the lifetime of pixels constituting the still image may be reduced compared to other pixels surrounding the image. Thus, the degree of deterioration of the pixels for a still image is higher than a general image); determining a shift route pattern to display the current frame image along a display area of the display unit in which a first shift route pattern is selected from a plurality of shift route patterns when the degree of deterioration of the pixels is a first degree and a second shift route pattern is selected from the plurality of shift route patterns when the degree of deterioration of the pixels is a second degree larger than the first degree (Figure 3, route 1 and route 2); and shifting display of the current frame image based on the determined shift route pattern, wherein the first shift route pattern includes a first shift route from a first pixel to a second pixel, the first shift route taking a first time (see arrows in route 2. Note that claim do not specify whether the first pixel and the second pixel are different or same), wherein the second shift route pattern includes a second shift route from the first pixel to the second pixel (see arrows in route 1), the second shift route taking a second time, and wherein the second time is shorter than the first time ([0058], shift by one pixel at a time for route 2 or still image. It shifts the right two pixels, down two pixels, left four pixels, up four pixels, right two pixels, and down two pixels. Thus, the route 2 takes a time longer than route 1 when shift by one pixel at a time since it is longer than route 1).

Consider claim 2, Bai teaches all the limitations of claim 1. In addition, Bai teaches the first shift route and the second shift route have different lengths (Figure 3, route 1 and route 2).

Consider claim 3, Bai teaches all the limitations of claim 1. In addition, Bai teaches a plurality of shift routes of each of the plurality of shift route patterns do not overlap one another along the display area of the display unit (Figure 3, route 1 and route 2).

Consider claim 10, it include the limitations mentioned above in claim 1 and thus rejected by the same reasoning. In addition, Bai teaches processor in figure 2, 130.

Consider claim 11, Bai teaches all the limitations of claim 10. In addition, Bai teaches wherein the processor includes: an image data generator configured to generate a first image data of the current frame image (Figure 2 and [0053], controller controls output state of the image on the display); a shift range determiner configured to determine the degree of deterioration of the pixels based on the first image data ([0053] and figure 2, adjusts pixel output characteristics and further refers to pixel shift amount), and to determine a shift route pattern corresponding to the determined degree of deterioration ([0053] and figure 3, shift route); and an image corrector configured to correct the first image data to a second image data to shift display of the current frame image along the shift route pattern ([0053], adjusts pixel output characteristics and further refer to pixel shift amount, shift cycle, shift direction, luminance value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai as applied to claims 1 and 10 above, and further in view of Enoki et al. U.S. Patent Publication No. 2005/0204313 (hereinafter Enoki).
Consider claim 4, Bai teaches all the limitations of claim 1. 
Bai does not appear to specifically disclose the first shift route and the second shift route are extended along the display area of the display unit from a substantially central area of the display area to a substantially outer peripheral area of the display area.
However, in a related field of endeavor, Enoki teaches display screen burn prevention (abstract), and further teaches a helical travel path as shown in figure 4 and mentioned in [0040], where the paths 1-13 and 13-17 are extended along the display are of the display unit from a substantially central area 1 of the display area to a substantially outer peripheral 13 of the display area. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular travel path as shown by Enoki with the benefit display screen burn is prevented as mentioned in [0040] and [0009].

Consider claim 5, Bai teaches all the limitations of claim 1. 
Bai does not appear to specifically disclose the shifting of the display of the current frame image includes shifting the display of the current frame image along the first shift route or the second shift route, and then shifting the display of the current frame image along a third shift route from the second pixel to the first pixel, wherein the third shift route takes a third time, and wherein the third time is different from the first time or the second time.
However, Enoki teaches a helical travel path as shown in figure 4 and mentioned in [0040], where the path 1-13 is longer than path 13-17 or path 17-21. Thus, the combination of Bai and Enoki teach all the limitations of claim 5 since Bai teaches in [0058], shift by one pixel at a time.
Consequently, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular travel path as shown by Enoki with the benefit display screen burn is prevented as mentioned in [0040] and [0009].

Consider claim 14, it includes the limitations of claim 4 and thus rejected by the same reasoning. 

Claims 6, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai as applied to claims 1 and 11 above, and further in view of Horikoshi U.S. Patent Publication No. 2007/0146485 (hereinafter Horikoshi).
Consider claim 6, Bai teaches all the limitations of claim 1. 
Bai does not appear to specifically disclose the determining of the degree of deterioration of the pixels includes: grouping the pixels into pixel blocks; generating a first accumulated stress map representing the degree of deterioration of the pixels included in the pixel blocks based on the image data; and calculating a brightness difference between adjacently disposed pixel blocks based on a content of the first accumulated stress map.
However, in a related field of endeavor, Horikoshi teaches a method for changing a display position of the video to prevent burn-in in [0003] and further teaches determining of the degree of deterioration of the pixels includes: grouping the pixels into pixel blocks (Figure 5, blocks A, B and C); generating a first accumulated stress map representing the degree of deterioration of the pixels included in the pixel blocks based on the image data (Figure 5, blocks A, B and C, see large density difference); and calculating a brightness difference between adjacently disposed pixel blocks based on a content of the first accumulated stress map (Figure 5, B2 and B3. [0025], density different (brightness difference on display)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to calculate brightness or density difference between blocks as taught by Horikoshi in order to shift the screen of the display for a predetermined time period as suggested by Horikoshi in [0039].

Consider claim 8, Bai and Horikoshi teach all the limitations of claim 6. In addition, Horikoshi teaches the calculating of the brightness difference includes determining that the degree of deterioration of the pixels positively correlates to the brightness difference (Figure 5 and [0025] and [0039], B2 and B3, see burn-in and large density difference in figure 5).

Consider claim 9, Bai and Horikoshi teach all the limitations of claim 6. In addition, Horikoshi teaches wherein when the brightness difference is larger than a reference brightness difference, a number of shift routes of the shift route pattern is larger than a reference number ([0039], shifting based on large density difference (brightness difference, see also [0025]) between the blocks of the video, where “large” implies greater than a reference difference. Figure 7 illustrates routes P1-P10 are larger than a reference number (e.g. 0 or 1)).

Consider claim 12, it include the limitations of claim 6 and thus rejected by the same reasoning.

Consider claim 13, Bai and Horikoshi teach all the limitations of claim 12. In addition, Horikoshi teaches the shift range determiner is configured to determine the shift route pattern that corresponds to a brightness difference between the pixels based on the stress map ([0039], shifting based on large density difference (brightness difference, see also [0025]) between the blocks of the video).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai and Horikoshi as applied to claim 6 above, and further in view of Shimizu U.S. Patent Publication No. 2007/0236410 (hereinafter Shimizu).
Consider claim 7, Bai and Horikoshi teach all the limitations of claim 6. In addition, Horikoshi teaches the generating of the first accumulated stress map includes calculating an brightness value of each of the pixel blocks (Figures 5-6, blocks A-C and frames n-2, n-1 and n), generating a stress map of the current frame image including the average brightness value, reading a second accumulated stress map of a previous frame image (Figure 6, n-2, n-1 and n), and generating the first accumulated stress map by applying the stress map to the second accumulated stress map (Figure 5, because of large density difference between blocks A1 and A2, burn-in is possibly generated).
Horikoshi does not appear to specifically disclose average brightness value and memory.
However, Shimizu teaches display screen burn-in prevention method [0002] and further teaches calculating an average brightness value of each of the pixel blocks ([0065], average of red accumulated image signal), generating a stress map of the current frame image including the average brightness value, reading a second accumulated stress map of a previous frame image from a memory ([0065], ten consecutive frames and memory 5 in figure 2), and generating the first accumulated stress map by applying the stress map to the second accumulated stress map [0065].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to calculate average of the brightness as taught by Shimizu in order to meet design expectations since Shimizu teaches that minimum, maximum or average can be used in [0065]. In addition, burn-in prevention can be achieved as suggested in [0071].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,529,267 in view of Bai.
U.S. Patent No. 10,529,267 include the features mentioned in pending application with the exception of first shift route taking a first time, second shift rout taking a second time, and wherein the second time is shorter than the first time. 
However, Bai teaches [0058], shift by one pixel at a time for route 2. It shifts the right two pixels, down two pixels, left four pixels, up four pixels, right two pixels, and down two pixels. Thus, the route 2 takes a time longer than route 1 when shift by one pixel at a time since it is longer than route 1. 
Therefore, it would have been obvious to have a second route with a time shorter than the time for the first route since shorter routes should take less time. Thus, the residual image of the still image may be strongly eliminated as suggested by Bai and [0056] and [0058]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung U.S. Patent Publication No. 2007/0019007 teaches shifting the location of pixels on a screen to prevent a burn-in as suggested in [0003].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621